                                          Case 3:20-cv-03416-JCS Document 12 Filed 06/22/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        CEDAR LANE TECHNOLOGIES, INC.,
                                   7                                                       Case No. 20-cv-03416-JCS
                                                       Plaintiff,
                                   8
                                                  v.                                       NOTICE OF IMPENDING
                                   9                                                       REASSIGNMENT TO A UNITED
                                        VIVOTEK USA INC.,                                  STATES DISTRICT JUDGE
                                  10
                                                       Defendant.                          Re: Dkt. No. 11
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          The Clerk of this Court will now reassign this case to a United States District Judge

                                  14   because:

                                  15          [X] One or more of the parties has requested reassignment to a United States District Judge

                                  16   or has not consented to the jurisdiction of a United States Magistrate Judge.

                                  17          [ ] One or more of the parties has sought a type of judicial action (e.g., a temporary

                                  18   restraining order) that a United States Magistrate Judge may not take without the consent of all

                                  19   parties, the necessary consents have not been secured, and time is of the essence.

                                  20   Important: All hearing dates currently scheduled before Chief Magistrate Judge JOSEPH C.

                                  21   SPERO are vacated and should be re-noticed for hearing before the District Judge to whom this

                                  22   case is reassigned, but the re-noticing of the hearing does NOT affect the prior briefing schedule.

                                  23   Dated: June 22, 2020
                                                                                        Susan Y. Soong
                                  24                                                    Clerk, United States District Court
                                  25

                                  26
                                                                                        By: ________________________
                                  27                                                    Karen Hom, Deputy Clerk to the
                                                                                        Honorable JOSEPH C. SPERO
                                  28
